STONE, J.—
The agreement to forbear in this ease, made between plaintiff’s attorney and the administrator in chief, is, perhaps, a sufficient consideration to uphold the promise made by Mr. Craig to pay the demand 1st January, 1855, and would probably bind him personally. It is not, however, necessary to settle this question absolutely. We think the evidence, if believed, established presentation; and the credibility of the testimony was fairly submitted to the jury.—Code, § 1888; Pollard v. Scears, 28 Ala. 484.
Judgment affirmed.